Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report On Form 10-QSB of Hyperion Energy, Inc. (the “Company”) for the quarter endingSeptember 30, 2007, I,Walter Reed, Chief Executive Officer and Chief Financial Officer of the Company hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1.Such Quarterly Report on Form 10-QSB for the quarter endingSeptember 30, 2007, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in such Quarterly Report on Form 10-QSB for the quarter endingSeptember 30, 2007, fairly presents, in all material respects, the financial condition and results of operations of the Company. Hyperion Energy, Inc. Date:November 15, 2007 By: /s/Walter Reed Name: Walter Reed Title: Chief Executive Officer and Chief Financial Officer
